 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL EUGENE SCOTT,                               No. 1:18-cv-01480-JLT (PC)
12                       Plaintiff,                       ORDER STRIKING PLAINTIFF=S
                                                          DECLARATION
13           v.
                                                          (Doc. 37)
14    D. ALBRIGHT, et al.,
15                       Defendants.
16

17          On April 25, 2019, Plaintiff filed a declaration about the events alleged in this action

18   which included an exhibit. (Doc. 37.) As stated in the First Informational Order:
            The Court will not serve as a repository for evidence. The parties may not file
19          evidence (prison, disciplinary or medical records, witness affidavits, etc.) with
            the Court until it becomes necessary to do so in connection with a motion for
20          summary judgment, trial or the Court requests otherwise. Evidence improperly
            submitted to the Court may be stricken/returned.
21

22   (Doc. 20, p. 3.) Plaintiff previously submitted a similar declaration which was stricken from the

23   record. (See Docs. 30, 32.) The only action pending is service of Defendants by the USMS. (See

24   Docs. 34, 36.) There is no reason for Plaintiff to submit a declaration.

25   ///

26   ///

27   ///

28   ///



                                                      1
 1          Accordingly, Plaintiff’s declaration filed on April 29, 2019 (Doc. 37) is STRICKEN from

 2   the docket.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     April 30, 2019                          /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
